 Case 2:21-cv-00576-PA-JC Document 18 Filed 03/05/21 Page 1 of 3 Page ID #:76




 1 ANDREW RAUCH, APC
     A Professional Law Corporation
 2 Andrew K. Rauch (SBN 137657)

 3 12526 High Bluff Drive, Suite 300
     San Diego, CA 92130
 4 Telephone: (619) 515-1140
     Facsimile: (619) 235-9100
 5 Email: rauch@rauchapc.com

 6
   Attorneys for Defendant,
 7 SANTA SUSANA GRF2, LLC

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12 ANTHONY BOUYER, an individual,                  Case No.: 2:21-cv-00576-PA-JPR
13                      Plaintiff,                 NOTICE OF MOTION AND
                                                   MOTION OF DEFENDANT
14         v.                                      SANTA SUSANA GRF2, LLC
                                                   TO DISMISS SECOND CAUSE OF
15 SANTA SUSANA GRF2, LLC, a                       ACTION OF COMPLAINT FOR
     Delaware limited liability company; and       LACK OF SUBJECT MATTER
16 DOES 1 to 10, inclusive,                        JURISDICTION
17                      Defendants.
                                                   Date:        April 5, 2021
18
                                                   Time:        1:30 p.m.
19                                                 Judge:       Hon. Percy Anderson
                                                   Courtroom:   9A
20

21
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
22

23         PLEASE TAKE NOTICE, that on April 5, 2021, the motion of Defendant,
24
     SANTA SUSANA GRF2, LLC to dismiss the Second Cause of Action of the
25

26
     Complaint for Lack of Subject Matter Jurisdiction will come on regularly for a

27

28
                                               1
        NOTICE OF MOTION AND MOTION OF DEFENDANT SANTA SUSANA GRF2, LLC TO DISMISS
       SECOND CAUSE OF ACTION OF COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION
 Case 2:21-cv-00576-PA-JC Document 18 Filed 03/05/21 Page 2 of 3 Page ID #:77




 1 hearing at 1:30 p.m. in Courtroom 9A of the above-captioned Court, the Honorable

 2
     Percy Anderson, presiding.
 3

 4         This motion seeks the dismissal of the second cause of action, alleging

 5 violations of California’s Unruh Civil Rights Act (hereinafter referred to as the

 6
     “Unruh Act”), for lack of subject matter jurisdiction. Plaintiff was only able to file
 7

 8 this claim in federal court by also alleging a claim for federal injunctive relief under

 9 the Americans with Disabilities Act (hereinafter referred to as the “ADA”). However,
10
     in light of the monetary relief sought by Plaintiff, his Unruh Act claim substantially
11

12 predominates over his ADA claim. Moreover, the State of California’s strong interest

13 in interpreting and applying its heightened pleading requirements for claims brought

14
     under the Unruh Act, along with its strong interest in protecting its businesses and
15

16 business owners from vexatious litigation, presents compelling reasons for this Court

17 to decline to exercise supplemental jurisdiction over Plaintiff’s state law cause of

18
     action. This Court’s interest in discouraging forum-shopping further justifies
19

20 declining supplemental jurisdiction. Accordingly, the Defendant requests this Court

21 to decline supplemental jurisdiction over Plaintiff’s Unruh Act claim, and grant

22
     Defendant’s present motion to dismiss such claim for lack of subject matter
23

24 jurisdiction.

25         The legal issues presented here have been an ongoing dispute regarding the
26
     same issues in prior litigation between defense counsel in this action who represents
27

28 property and business owners in California and plaintiff’s counsel who brings the
                                                2
        NOTICE OF MOTION AND MOTION OF DEFENDANT SANTA SUSANA GRF2, LLC TO DISMISS
       SECOND CAUSE OF ACTION OF COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION
 Case 2:21-cv-00576-PA-JC Document 18 Filed 03/05/21 Page 3 of 3 Page ID #:78




 1 rapidly increasing number of construction-related ADA cases in federal court. The

 2
     motion is supported by the Memorandum of Points and Authorities filed concurrently
 3

 4 and the pleadings and records on file in this action.

 5         Defendant respectfully requests that its motion be granted.
 6
     Dated: March 5, 2021                         ANDREW RAUCH, APC
 7

 8

 9                                                /s/ Andrew K. Rauch
                                                  _____________________________
10                                                Andrew K. Rauch, Esq.
11                                                Attorneys for Defendant,
                                                  SANTA SUSANA GRF2, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
        NOTICE OF MOTION AND MOTION OF DEFENDANT SANTA SUSANA GRF2, LLC TO DISMISS
       SECOND CAUSE OF ACTION OF COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION
